The plaintiff in error was convicted in the county court of Alfalfa county on a charge of selling whisky, and was sentenced to pay a fine of $200 and to serve a term of 180 days in the county jail. The judgment in this case was rendered on March 29, 1926. The appeal was lodged in this court on May 26, 1926. No brief in support of said appeal has been filed, and no appearance for oral argument was made at the time the case was submitted. An examination of the record discloses that the information correctly charges the offense, the evidence sustains the verdict, the issues were fairly submitted, and no substantial error is apparent. The case is affirmed. *Page 396